                                                                                             FILED
                                                                                    2020 Mar-09 PM 03:23
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 HAROLD WALKER, JR.,                        )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 5:18-cv-1618-LCB-SGC
                                            )
 OFFICER ALEXANDER,                         )
                                            )
       Defendants.                          )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on February 14, 2020, recommending the

defendant’s special report be treated as a motion for summary judgment and further

recommending that the motion be denied as to the individual-capacity claim. (Doc.

21). However, the magistrate judge found that summary judgment was proper

insofar as the complaint asserted claims against the defendant in his official capacity.

The magistrate judge also noted that the plaintiff sought, as a form of relief, criminal

charges against the defendant. The magistrate judge noted that the decision to

prosecute rested with the executive branch, not the judiciary. As such, the magistrate

judge found that the plaintiff’s request seeking injunctive relief in the form of

criminal charges be denied for lack of jurisdiction.

      The parties were given 14 days to file objections to the report and

recommendation. However, as of the date of this order, no objections have been
filed. Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED, and the recommendation is ACCEPTED. Accordingly, the

Court ORDERS that the motion for summary judgment (Doc. 18) is DENIED as to

the plaintiff’s individual-capacity claim. The Court FURTHER ORDERS that the

motion for summary judgment is GRANTED as to the plaintiff’s official capacity

claim and to the plaintiff’s claim seeking criminal charges against the defendant.

This matter is REFERRED to the magistrate judge for further proceedings as to the

remaining claim.

      DONE and ORDERED March 9, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
